PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steven V. Bacastow
Application No. 16/395,636
Filed: April 26, 2019
For: Method and System for Remote Data Access

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed on March 22, 2022 and supplemented on May 13, 2022, to expedite the handling of the fee deficiency under 37 C.F. R. 1.28(c), filed on March 22, 2022.

The petition under 37 C.F.R. 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the request of fee deficiency under 37 C.F.R. 1.28(c) is being considered out of turn. 

This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 22, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET